DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12-15 and 21 are pending.
Claims 4, 11 and 16-20 are cancelled.
Claim 21 is new.
This office action is in response of the Applicant’s arguments and remarks filed 01/10/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 8 fails to have proper labels for all the rectangular boxes 50 and 60 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the data" in lines 11. It is unclear and indefinite to which data is referring to? Is it the data that is interrogated from the aircraft? Is it the data stored in the plurality of registers of the Mode S transponder? Is it the data received at one or more of the antenna from the plurality of registers?
Claim 1 recites the limitation "data" in lines 10. It is unclear and indefinite to which data is referring to? Is it the data that is interrogated from the aircraft? Or some separate instance?
Claims 2-7 and 21 are rejected as stated above because due to their dependency from claim 1. Claims 2-7 and 21 are also indefinite.
Claim 5 recites the limitation "the indication" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the indication" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the data" in line 3. It is unclear and indefinite to which data is referring to? Is it the data that is requested from the plurality of aircrafts? Is it the data stored in the plurality of registers of the Mode S transponder? Is it the data received at one or more of the antenna from the plurality of registers?
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US2019/0147755A1) hereafter Hampel, in view of Schulte et al. (US2014/0197980A1) hereafter Schulte.
Regarding claim 1, Hampel discloses a computer-implemented method for remotely observing an atmospheric condition, the method comprising:
Using the one or more antenna (fig 2:80, par[0035], [0040]: wherein the terrestrial station 80 is technically equivalent to an antenna that transmits and receives data. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device, such as, for example, password-protected logins, public and private keys, encryption functions, digital signatures, digital certificates, firewalls or other security mechanisms) having a location separate from a location of an aircraft (fig 2:10A, par[0038], [0040]: wherein the airplane 10A is technically equivalent to an aircraft. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device), sending to a Mode S transponder of the aircraft (fig 2:30A-30C, par[0031], [0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite, wherein the communication devices 30 are technically equivalent to Mode S transponders. Communication devices 30b may additionally or alternatively be part of an embedded aircraft communication system in one or more of airplanes 10A-10F. Embedded aircraft communication systems may include multiple components (e.g., a transponder such as a mode C transponder or a mode S transponder, Universal Access Transceiver (UAT), memory, processor, display, weather radar, and the like) that may be packed into one housing or embedded in several different locations in the interior or exterior of the airplane) a data stored in a plurality of registers of the Mode S transponder (par[0031]: Communication devices 30 technically equivalent to mode S transponders may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, one or more memories 32 for storing turbulence data and processing instructions, one or more processors 34 for executing the instructions, and/or a display for displaying turbulence data or maps);
receiving data, at one of the one or more antenna, from the plurality of registers of the Mode S transponder of the aircraft (par[0038]: communication devices 30 may measure raw turbulence data on board airplanes 10A-10F and send the raw data to remote server 100 (e.g., a ground station) where the raw data is processed and aggregated with data from the other aircraft, and distributed back to the communication devices 30 on board airplanes 10A-10F), the data gathered by sensors of the aircraft (fig 3A:310A, par[0042]: Each of the plurality of communication devices may independently receive or record turbulence affecting the airplane in-flight.  The communication device may either receive the turbulence data manually, via an input from a human user or automatically, by measuring the temporal acceleration forces applied to the sensors of the communication device); and 
automatically determining, using a computer system communicatively coupled with the antenna receiving the data (fig 2:100, par[0035]: Communication devices 30 may communicate via a Wi-Fi access point 40 that may be available continuously or intermittently during a flight of airplane 10A (or after the flight when the plane has landed).  Access point 40 may communicate with a communication satellite 20B which in turn transmits the data to a terrestrial station 80 which connect to a remote server 100 over network 90), the atmospheric condition based on the data received from the aircraft (fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
Hampel does not explicitly disclose the method comprising: using one or more antenna separate from a location of an aircraft being interrogated for data; and receiving data in response to the request.
Schuttle discloses the method comprising: using one or more antenna (fig 1:106, par[0019]: The illustrated environment 100 comprises an aircraft 102 equipped with a transponder 104, which may be a transponder, such as a Mode S transponder. Upon receipt of a radio frequency interrogation from an interrogation source, such as an air traffic control (ATC) ground station 106 technically equivalent to the antenna, another aircraft 108, or the like, the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108) to assist in identifying and tracking the aircraft 102) separate from a location of an aircraft being interrogated for data (fig 1:102, par[0019]: The illustrated environment 100 comprises an aircraft 102 equipped with a transponder 104, which may be a transponder, such as a Mode S transponder. Upon receipt of a radio frequency interrogation from an interrogation source, such as an air traffic control (ATC) ground station 106 technically equivalent to the antenna, the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108); and receiving data in response to the request (par[0019]: the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108)).
One of ordinary skill in the art would be aware of both the Hampel and Schulte references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hampel to implement the interrogation feature as disclosed by Schulte to gain the functionality of providing a cooperative surveillance technique used for air traffic control to determine position, the type of aircraft, the speed of the aircraft, the aircraft's flight number, and whether the aircraft is turning, climbing, or descending, and providing users with an accurate depiction of real-time aviation traffic, both in the air and on the ground.

Regarding claim 2, Hampel in view of Schulte discloses the method wherein the atmospheric condition is at least one of:
wind speed; wind direction; turbulence; and temperature (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).

Regarding claim 3, Hampel in view of Schulte discloses the method wherein the data received from the aircraft includes at least one of:
	magnetic orientation of the aircraft; true air speed of the aircraft; ground speed of the aircraft; vertical speed of the aircraft; location of the aircraft; Mach of the aircraft; and track of the aircraft (Schulte par[0022]: the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system, such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108.  The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link).

Regarding claim 5, Hampel in view of Schulte discloses the method further comprising:
receiving from a sensor the indication of existence of the aircraft (Schulte fig 2A:210; par[0022], [0033]: the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system, such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108.  The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link).

Regarding claim 6, Hampel in view of Schulte discloses the method further comprising:
associating the atmospheric condition with a location of the aircraft (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values).

Regarding claim 7, Hampel in view of Schulte discloses the method wherein associating the atmospheric condition with the location of the aircraft further includes associating a plurality of atmospheric conditions with respective locations (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), each respective location being an estimate of the location of the aircraft (Hampel par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values.  The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values) and wherein the method further comprises:
storing each of the plurality of atmospheric conditions and respective locations (Hampel fig 2:100&110; par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Turbulence data may be represented, for example, by values identifying intensity, source of data (manual or automatic), time, and further metadata describing the turbulence data.  In some embodiments, each turbulence data sample recorded by communication devices 30 and/or received by remote server 100 may be indexed or identified by coordinates of position and time at which the data was recorded. For example, database 110 may store information representing a four-dimensional data array which maps global positioning system geographic coordinates (x, y), altitude (z), and time (t) into turbulence data). 

Regarding claim 8, Hampel discloses a system for remotely observing an atmospheric condition, the system comprising:
a processor (fig2:104, par[0031], [0041]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Method 300A may be executed using a processor (e.g., server processor 104 of FIG. 2) that is in communication with, and located remotely from, a plurality of in-flight communication devices (e.g., communication devices 30 of FIG. 2)); and
a memory with computer code instructions stored thereon (fig 2:102, par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions.), the processor and the memory, with the computer code instructions (par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions.), being configured to cause the system to:
send to a Mode S transponder of the aircraft (fig 2:30A-30C, par[0031], [0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite, wherein the communication devices 30 are technically equivalent to Mode S transponders. Communication devices 30b may additionally or alternatively be part of an embedded aircraft communication system in one or more of airplanes 10A-10F. Embedded aircraft communication systems may include multiple components (e.g., a transponder such as a mode C transponder or a mode S transponder, Universal Access Transceiver (UAT), memory, processor, display, weather radar, and the like) that may be packed into one housing or embedded in several different locations in the interior or exterior of the airplane), via one or more antenna having a location (fig 2:80, par[0035], [0040]: wherein the terrestrial station 80 is technically equivalent to an antenna that transmits and receives data. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device, such as, for example, password-protected logins, public and private keys, encryption functions, digital signatures, digital certificates, firewalls or other security mechanisms) separate from a location of the aircraft (fig 2:10A, par[0038], [0040]: wherein the airplane 10A is technically equivalent to an aircraft. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device), a data stored in a plurality of registers of the Mode S transponder; (par[0031]: Communication devices 30 technically equivalent to mode S transponders may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, one or more memories 32 for storing turbulence data and processing instructions, one or more processors 34 for executing the instructions, and/or a display for displaying turbulence data or maps) and 
automatically process, using the processor and memory communicatively coupled with the antenna receiving the data (fig 2:100, par[0035]: Communication devices 30 may communicate via a Wi-Fi access point 40 that may be available continuously or intermittently during a flight of airplane 10A (or after the flight when the plane has landed).  Access point 40 may communicate with a communication satellite 20B which in turn transmits the data to a terrestrial station 80 which connect to a remote server 100 over network 90), the data received from the aircraft in a manner determining the atmospheric condition (fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
Hampel does not explicitly disclose a system for remotely observing an atmospheric condition, the system comprising: send to the Mode S transponder of the aircraft, via the selected antenna, a request for data; and receive data from the Mode S transponder of the aircraft in response to the request.
Schulte discloses the method comprising: 
send to the Mode S transponder of the aircraft, a request for data (fig 1:104, par[0019]: The illustrated environment 100 comprises an aircraft 102 equipped with a transponder 104, which may be a transponder, such as a Mode S transponder. Upon receipt of a radio frequency interrogation from an interrogation source, such as an air traffic control (ATC) ground station 106 technically equivalent to the antenna, another aircraft 108, or the like, the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108) to assist in identifying and tracking the aircraft 102); 
receive data from the Mode S transponder of the aircraft in response to the request  (par[0019], [0042] and fig 3:304, par[0059]: the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108.  The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link).
One of ordinary skill in the art would be aware of both the Hampel and Schulte references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hampel to implement the request of data feature as disclosed by Schulte to gain the functionality of providing a cooperative surveillance technique used for air traffic control to determine position, the type of aircraft, the speed of the aircraft, the aircraft's flight number, and whether the aircraft is turning, climbing, or descending, and providing users with an accurate depiction of real-time aviation traffic, both in the air and on the ground.

Regarding claim 9, Hampel in view of Schulte discloses the system wherein the atmospheric condition is at least one of:
wind speed; wind direction; turbulence; and temperature (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).

Regarding claim 10, Hampel in view of Schulte discloses the system wherein the data received from the aircraft includes at least one of:
magnetic orientation of the aircraft; true air speed of the aircraft; ground speed of the aircraft; vertical speed of the aircraft; location of the aircraft; Mach of the aircraft; and track of the aircraft (Schulte par[0022]: the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system, such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108.  The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link).

Regarding claim 12, Hampel in view of Schulte discloses the system wherein the instructions further cause the system to:
receive from a sensor the indication of existence of the aircraft (Schulte fig 2A:210; par[0022], [0033]: the ADS-B system 110 may periodically broadcast the position of the aircraft 102 determined from a position-determining system, such as a Global Navigation Satellite System (GNSS) receiver, or the like, over an ADS-B data link to ATC ground stations 106 and/or other aircraft 108.  The ADS-B system 110 may further broadcast other relevant information about the aircraft 102 over the data link).

Regarding claim 13, Hampel in view of Schulte discloses the system wherein the instructions further cause the system to:
associate the atmospheric condition with a location of the aircraft (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values).

Regarding claim 14, Hampel in view of Schulte discloses the system wherein associating the atmospheric condition with the location of the aircraft further includes associating a plurality of atmospheric conditions with respective locations (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), each respective location being an estimate of the location of the aircraft (Hampel par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values.  The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), wherein the instructions further cause the processor to:
store each of the plurality of atmospheric conditions and respective locations in a database (Hampel fig 2:100&110; par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Turbulence data may be represented, for example, by values identifying intensity, source of data (manual or automatic), time, and further metadata describing the turbulence data. In some embodiments, each turbulence data sample recorded by communication devices 30 and/or received by remote server 100 may be indexed or identified by coordinates of position and time at which the data was recorded. For example, database 110 may store information representing a four-dimensional data array which maps global positioning system geographic coordinates (x, y), altitude (z), and time (t) into turbulence data).

2.	Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US2019/0147755A1) hereafter Hampel, in view of Schulte et al. (US2014/0197980A1) hereafter Schulte, and further in view of Frisco et al. (US2009/0096857A1) hereafter Frisco.
Regarding claim 15, Hampel in view of Schulte does not explicitly disclose the system, wherein the antenna is a plurality of antennas, and the method further comprises wherein selecting the antenna by determining an antenna most aligned towards the aircraft based on a location of the aircraft, an orientation of the one or more antenna, and a location of the one or more antenna.
Frisco discloses the system wherein the antenna is a plurality of antennas, and the method further comprises wherein selecting the antenna by determining an antenna most aligned towards the aircraft based on a location of the aircraft (Frisco par[0102], [0103]: Antenna beam 99 is high gain with a narrow beam width for communicating with the aircraft 120 at an extended distance from the base station 140.  When the aircraft 120 is closer in range to the base station 140, antenna beam 98 is selected, which is low gain with a wide beam width), an orientation of the one or more antenna (par[0102], [0103]: One or more of the base stations 140 include selectable antenna beams 97, with each antenna beam having a same pattern and gain but in a different sector as compared to the other antenna beams. The different sector may also be defined in azimuth and/or elevation. Each antenna beam 97 may be optimized in terms of gain and beam width), and a location of the one or more antenna (Frisco par[0102], [0103], [0108]: The different sector may also be defined in azimuth and/or elevation. Each antenna beam 97 may be optimized in terms of gain and beam width. The minimally overlapping antenna beams 97 thus provide complete coverage in the different sectors. A ground selection algorithm may be used to select a ground-based base station 140 based on the flight path and the base stations in proximity to the flight path).
One of ordinary skill in the art would be aware of the Hampel, Schulte and Frisco references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hampel to implement the selection of antenna’s feature as disclosed by Schulte to gain the functionality of implementing an aircraft hard handoff and antenna’s selection based on a Doppler shift of the data communications channel, a signal-to-noise ratio of the data communications channel, or a received signal strength of the data communications channel and monitoring signal strength of the received signals or the position of the aircraft by using a determination that can be made on when the ground-based base stations are no longer available, and communications should be received via the satellite receiver.

Regarding claim 21, Hampel in view of Schulte discloses the method wherein, the antenna further: 
Sends (Schulte fig 1:104, par[0019]: The illustrated environment 100 comprises an aircraft 102 equipped with a transponder 104, which may be a transponder, such as a Mode S transponder. Upon receipt of a radio frequency interrogation from an interrogation source, such as an air traffic control (ATC) ground station 106 technically equivalent to the antenna, another aircraft 108, or the like, the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108) to assist in identifying and tracking the aircraft 102), to multiple Mode S transponders of respective aircraft being interrogated of a plurality of aircraft (Hampel fig 2:30a, 30b & 30c; par[0031]: The system may include a plurality of communication devices 30 (e.g., one or more devices 30a, 30b, and/or 30c) located respectively on a plurality of airplanes 10A-10F and configured to obtain and transmit turbulence data relating to turbulence 70 affecting the respective airplanes 10A-10F over a communication channel), the request for data (fig 1:102, par[0019]: The illustrated environment 100 comprises an aircraft 102 equipped with a transponder 104, which may be a transponder, such as a Mode S transponder. Upon receipt of a radio frequency interrogation from an interrogation source, such as an air traffic control (ATC) ground station 106 technically equivalent to the antenna, the transponder 104 is configured to transmit a reply transmission containing information about the aircraft 102, which includes an aircraft identification address for the aircraft 102. The information transmitted by the transponder 104 may be used by the interrogation source (e.g., by the ATC ground station 106 or another aircraft 108),
receives, at the antenna, from the plurality of registers of each Mode S transponder from each aircraft interrogated, the data gathered by sensors of the aircraft (Hampel fig 2:10A, 10B & 10C, par[0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite);
automatically determining, using the computer system communicatively coupled with the antenna, atmospheric conditions based on data received from the aircraft (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
Hampel in view of Schulte does not explicitly disclose the feature of automatically determining, using the computer system communicatively coupled with the antenna, based on data received from the aircraft within a range of the antenna.
Frisco discloses the feature of automatically determining, using the computer system communicatively coupled with the antenna (fig 8:147, par[0097]: The base stations 140 define respective adjacent coverage areas and comprise respective hard handoff controllers 147 for implementing a hard handoff of a data communications channel with the air-to-ground transceiver 152 as the aircraft 120 moves from one coverage area to an adjacent coverage area.), based on data received from the aircraft within a range of the antenna (fig 8:140, par[0094], [0103]: In contrast, data can be stored on the ground or on the aircraft while the aircraft 120 is between cell coverage areas for a hard handoff. Once the aircraft 120 is within coverage of the next cell, the data can then be forwarded. one or more of the base stations 140 include selectable antenna beams 98 and 99, with at least two antenna beams being in a same sector but with a different pattern and gain.  Antenna beam 99 is high gain with a narrow beam width for communicating with the aircraft 120 at an extended distance from the base station 140.  When the aircraft 120 is closer in range to the base station 140, antenna beam 98 is selected, which is low gain with a wide beam width).
One of ordinary skill in the art would be aware of the Hampel, Schulte and Frisco references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hampel to implement the selection of antenna’s feature as disclosed by Schulte to gain the functionality of implementing an aircraft hard handoff and antenna’s selection based on a Doppler shift of the data communications channel, a signal-to-noise ratio of the data communications channel, or a received signal strength of the data communications channel and monitoring signal strength of the received signals or the position of the aircraft by using a determination that can be made on when the ground-based base stations are no longer available, and communications should be received via the satellite receiver.

Conclusion
US2013/0141268A1 to Getson discloses a multi-link transponder system that is adapted to be positioned in an aircraft, according to an aspect of the invention, includes a transponder that is adapted to transmit information pertaining to the aircraft in which the transponder is positioned, a receiver that is adapted to receive information pertaining to another aircraft and a display, wherein the transponder may be a Mode S extended squitter or an ATCRBS transponder.  The receiver(s) may receive (i) ADS-B data, (ii) ADS-R data, (iii) TIS-B data and/or (iv) FIS-B data.  The display may be configured to depict passive aircraft traffic information from (i) ADS-B data, (ii) ADS-R data and/or (iii) TIS-B data.
US2008/0158040A1 to Stayton discloses a method according to the present invention includes transmitting a Mode S interrogation and receiving a response from an aircraft that has received the 
Mode S interrogation.  A range to the aircraft is determined based on a time period between transmitting the Mode S interrogation and receiving the response.  The method further includes receiving information from one or more data sources and determining at least one of a bearing to the aircraft and a position of the aircraft using the determined range and the information from the one or more data sources.  Information can be received from any number (or type) of data sources, such as ADS-B-equipped aircraft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685